                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



DAVID RICHARD KOSTUCH,

                  Plaintiff,



v.                                   MEMORANDUM OF LAW & ORDER
                                     Civil File No. 19-897 (MJD/HB)

LAURIE LEABHART, et al.,

                  Defendants.

Plaintiff David Richard Kostuch, pro se.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer. On May 20,

2019, Magistrate Judge Bowbeer issued a Report and Recommendation

recommending that the Complaint [Docket No. 1] be dismissed without

prejudice and the Application to Proceed in District Court without Prepaying

Fees or Costs (“IFP Application”) [Docket No. 2] be denied as moot. [Docket No.

4] On June 4, 2019, Plaintiff David Richard Kostuch filed a Request for Council

[sic] [Docket No. 5] and a Request for Extra Time [Docket No. 6]. On June 28,

2019, the Court denied Plaintiff’s request for appointment of counsel, granted


                                           1
Plaintiff’s request for extra time, and allowed Plaintiff until July 24, 2019 to file

his objections to the Report and Recommendation. [Docket No. 7]

      Plaintiff has not filed any objection to the Report and Recommendation.

The Court has conducted a de novo review upon the record and adopts the

Report and Recommendation.

      On July 9, 2019, Plaintiff filed an Amended Complaint. [Docket No. 8]

The Court will separately consider Plaintiff’s IFP Application as it relates to the

Amended Complaint. As explained in the Report and Recommendation, an IFP

application will be denied, and an action dismissed, when an IFP applicant has

filed a complaint that fails to state a cause of action on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d 1127, 1128

(8th Cir. 1996); see also Carter v. Schafer, 273 F. App’x 581, 582 (8th Cir. 2008)

(“[T]he provisions of 28 U.S.C. § 1915(e) apply to all persons proceeding IFP and

are not limited to prisoner suits, and the provisions allow dismissal without

service.”).

      The Court has carefully reviewed Plaintiff’s Amended Complaint, in

which Plaintiff states that he will “drop the fourteenth amendment claim” and

only assert a claim “under the thirteenth amendment [] of forced labor.” (Am.



                                           2
Compl. at 6.) Plaintiff also mentions “a trade secret theft case.” (Id. at 5.)

Plaintiff claims that he is in “virtual involuntary servitude” (id. at 7), related to

being an inventor, medical treatment, and feeling constant pain (id. at 1-2, 5-6).

He asserts that he has been wronged by various relatives and by medical

providers at Regions Hospital and “believe[s] this is grounds to investigate and

other health institutions in Minnesota,” thus naming various other entities as

defendants in the Amended Complaint, such as the Mayo Clinic Health System

and the U.S. Department of Health & Human Services. (Id. at 6, 11-12.) (Plaintiff

also mentions Anoka Metro Regional Treatment Center in the Amended

Complaint (id. at 6); however, he does not name Anoka Metro Regional

Treatment Center as a Defendant; nor does he identify any other named

Defendant as being associated with Anoka Metro Treatment Center.) As

explained in the Report and Recommendation, Plaintiff still fails to identify an

implementing statute for his Thirteenth Amendment claim. Section 1983 cannot

apply because nothing in the Amended Complaint suggests that any Defendant

that allegedly took any action related to his involuntary servitude – Plaintiff’s

relatives, doctors, or other named individuals – acted under color of state law.




                                           3
Plaintiff’s assertion that a doctor acts under color of law because he or she has a

license to practice is not correct. (Id. at 6.)

       Overall, the Amended Complaint is incomprehensible and does not state a

cause of action on which relief may be granted. “The Federal Rules of Civil

Procedure require litigants to formulate their pleadings in an organized and

comprehensible manner. Even pro se litigants are obligated to plead specific

facts and proper jurisdiction and must abide by the Federal Rules of Civil

Procedure; however, plaintiff has failed to do so in this case.” Clark v. Wake

Forest Univ., No. 4:10CV200 MLM, 2010 WL 1038530, at *2 (E.D. Mo. Mar. 17,

2010) (citations omitted). The Court has liberally construed Plaintiff’s Amended

Complaint; however, it is not possible to glean the basis for Plaintiff’s claim

against any Defendant. The Amended Complaint does not “contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010) (citation omitted).

       Thus, both the original Complaint and the Amended Complaint fail to

state a cause of action on which relief may be granted and will be dismissed

without prejudice. Therefore, Plaintiff’s IFP application is denied as moot.




                                             4
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Complaint and Amended Complaint are DISMISSED
        without prejudice.

     2. Plaintiff David Richard Kostuch’s Application to Proceed in
        District Court Without Prepaying Fees or Costs [Docket No. 2] is
        DENIED as moot.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 28, 2019              s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      5
